Order entered November 21, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01341-CV

         PHILLIP DALE ARCHER AND CRYSTAL LYNN ARCHER, Appellants

                                           V.

    DAVID ALAN ARCHER, STEVEN LEE ARCHER, AND ANITA SUE HUNTER,
                              Appellees

                     On Appeal from the 95th Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. 12-01204

                                        ORDER
        The Court GRANTS appellees’ November 8, 2013 motion to extend time to file their

brief. We ORDER the appellees’ brief received on November 15, 2013 filed as of the date of

this order.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE